Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant-appellant from receiving benefits effective December 4, 1965 on the ground that he voluntarily left his employment without good cause by provoking his discharge. Claimant was employed as a truck driver, and was discharged from his employment for claiming overtime to which he was not entitled and for keeping the employer’s truck out overnight in violation of the company’s rules. The evidence indicates that the claimant on approximately 70 different occasions “stole time” by delaying the time he punched out at the end of the day after he had finished his day’s work. There is no basis for claimant’s contention that, since his conduct was similar to many others in the same employ, he should not be penalized. Claimant also contends there was a reasonable excuse for keeping the truck out overnight, since the night in question was during the blackout of the area on November 9, 1965. The decision following an arbitration hearing, initiated by the claimant through his union, found in favor of the employer justifying the discharge, and held that the stealing time was clearly established by the records of the employer, and that the reason given for keeping the truck out overnight was completely inadequate. The award was affirmed by order of the Supreme Court on notice to the claimant. Whether claimant’s actions constituted a voluntary leaving of employment without good cause by provoking his discharge is a factual determination for the board. On the present record, we may not disturb the board’s determination. (Labor Law, § 623; Matter of Martino [Catherwood], 24 A D 2d 772; Matter of Tatem [Catherwood], 26 A D 2d 607.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Staley, Jr., J.